SULLIVAN, Judge
(dissenting):
The majority resolves Issue II on the basis that defense counsel did not articulate why the precluded cross-examination of a prosecution witness (Jennifer Shields) about her father’s recent court-martial for child-sexual abuse was relevant. See Mil. R. Evid. 401, Manual for Courts-Martial, United States, 1984 (Evidence is relevant when it has “any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable. ...” (Emphasis added.)), and Mil.R.Evid. 402. In my view, the relevance of the desired cross-examination to show a motive for the testimony of this young witness and of the rest of her family and friends against appellant was obvious. See Mil. R. Evid. 103(a)(2) (“[T]he substance of the evidence ... was apparent from the context within *101which the questions were asked.”). Moreover, the majority’s alternative application of Mil. R. Evid. 401 to approve suppression of this vital defense evidence violates welles-tablished civilian and military precedent. See generally S. Saltzburg, L. Sehinasi, & D. Schlueter, Military Rules of Evidence Manual 422 (3d ed. 1991) (Mil. R. Evid. 401 favors admission, and “anything that can help rationally decide disputed issues is relevant.”).
Finally, the majority suggests that, assuming some relevance of this cross-examination, it was so marginal a matter that no error can be found in its prohibition. See Mil. R. Evid. 408. I disagree with this conclusion and would hold that the probative value of the desired cross-examination was substantial. See United States v. Gray, 40 MJ 77 (CMA 1994); State v. Helms, 322 N.C. 315, 367 S.E.2d 644, 647 (1988); State v. Schmidt, 288 S.C. 301, 342 S.E.2d 401, 403 (1986). In my view, significant constitutional error occurred in this case, and evidentiary rhetoric aside, appellant was thereby denied a fair trial. See Olden v. Kentucky, 488 U.S. 227, 109 S.Ct. 480, 102 L.Ed.2d 513 (1988); Delaware v. Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).
Appellant stands convicted of a single specification of indecently exposing himself to neighborhood children and women on divers occasions between May and December-1992. Evidence of his guilt was provided by Mrs. Nancy Shields, her two daughters, Rhi-ana Shields and Jennifer Shields, and her two friends, Lin Wolfe and Cristina Schuck. Appellant denied having ever been nude in his garage at any time prior to his accidental exposure of January 7, 1993. No two of the government witnesses testified to seeing appellant nude in his garage on the same occasion.
The majority concludes that civilian defense counsel failed to articulate a theory of relevance for cross-examining young Jennifer Shields about her father’s conviction for child-sexual abuse. I am not convinced that this conclusion is appropriate in light of the military judge’s repeated squelching of this area of inquiry. See State v. Schmidt, supra. Later at this court-martial, defense counsel, at a session under Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), called prior to cross-examination of her mother, Mrs. Shields, did identify the evidence he sought concerning the former Seaman Shields’ conviction. He asked Mrs. Shields the following questions:
ICC*: Is it true that Heather was adopted by your husband Seaman James Shields?
WITNESS: Yes.
ICC: And she is 15 years old?
WITNESS: Yes.
ICC: Last May, isn’t it true that Heather accused her father of sodomy, indecent acts, incest, and carnal knowledge? WITNESS: Yes.
ICC: In May of’92?
WITNESS: April.
ICC: In September of ’92, isn’t it true that he pled guilty to the acts of sodomy, carnal knowledge, and incest with his daughter and was sentenced to five years? WITNESS: Yes.
ICC: He hasn’t been a member of your household since, has he?
WITNESS: No.
The military judge, however, signaled at that time and repeatedly throughout the trial that he was not inclined to allow this evidence to go before the members.
Appellant’s defense was that the government witnesses were falsely accusing him of indecently exposing himself and conspiring among themselves to secure his conviction of this offense. To have any chance of succeeding on this theory, he had to show why so many people (Mrs. Shields, her two daughters, and her two friends) would perjure themselves. The defense strategy was to introduce the above evidence to show intense hatred and jealousy on Mrs. Shields’ part towards appellant’s family, which motivated her to falsely testify against appellant and to lead the others to falsely testify against him. This theory of the defense was clearly articulated in the defense voir dire questions of the *102members, in defense counsel’s opening statement, and in defense counsel’s argument to the military judge (“[I]t tends to show motivation of bias toward Chief Shaffer.”).
To establish this conspiracy of lies, the defense attempted to proffer some reasons why Mi’s. Shields and the others hated and envied appellant’s family. The defense’s initial approach to this question was to show that Mrs. Shields was a neighbor of appellant who resented Chief Shaffer’s success in the Navy and his family’s good name in the local Navy community. The defense hoped to establish this fact circumstantially by contrasting Chief Shaffer’s outstanding naval success and family reputation with Seaman Shields’ court-martial'and family disgrace, including counseling by state protective-service officers as a result of Seaman Shields’ misconduct. It also attempted to show that the downfall of the Shields’ family occurred at approximately the same time that the Shields’ complaints against appellant began to surface. Finally, the defense attempted to show that Seaman Shields’ court-martial for child-sexual abuse was for sexual offenses generally related to the charges against appellant, ie., indecent sexual exposure to children.
This was clearly relevant cross-examination into bias and motive to lie on the part of the prosecution’s witnesses. Helms, 367 S.E.2d at 647 (evidence showing why mother of child-sex victim would suborn perjury in her children relevant in child-abuse case); Schmidt, 342 S.E.2d at 403 (evidence showing family vendetta relevant in child-sexual-abuse case); see generally Gray, 40 MJ at 81 (error to exclude evidence that prosecution witnesses complained against the accused to draw attention away from their own dysfunctional and abusive family situation). The law is well-settled on this question.
Nevertheless, the military judge repeatedly rebuffed any attempt by the defense to bring the court-martial of Seaman Shields to the attention of the members. Exclusion of this defense-cross-examination evidence deprived appellant of vital support for his attack on Jennifer Shields’ credibility and that of the other witnesses in the Shields’ camp. Defense counsel’s closing argument made clear the need for this evidence, as follows:
This is a pitiful, tragic case. And our theory, and we believe we’ve made it clear, the defense, is that poor Nancy Shields, a very competitive figure with five children, she’s bitter. She wants to get somebody. And somebody connected to the Navy is more than good enough for her. And she got him. She had to recruit two other women, to help her, but she got him.
This family-“vendetta” argument, in my opinion, would have been much more plausible to the members if they had known the reason why Mrs. Shields, her children, and her friends hated the Navy and its leaders, ie., her husband’s court-martial for child-sex abuse. See State v. Helms and State v. Schmidt,' both supra. Moreover, appellant’s status as a senior enlisted man, a 4.0 sailor, and a well-thought-of Navy family man made his selection as the object of Mrs. Shields’ averred fury eminently reasonable. See United States v. Bahr, 33 MJ 228, 233 (CMA 1991). Finally, the nexus in time and nature between Mr. Shields’ court-martial and the Shields’ complaints against appellant is undeniable and tended to enhance the probative value of this evidence. See Gray, supra at 81. I see substantial prejudice from denying this evidence to the defense.
The majority’s hyper-technical reading of the record of trial ignores the reality of appellant’s court-martial. In my view, defense counsel was discouraged, if not intimidated, by the military judge from presenting a viable avenue of defense. Assuming defense counsel was not pressured into forgoing this avenue of defense, I would still vote to reverse the decision below in this case. A servicemember is entitled to be represented by a competent lawyer who can distinguish the forest for the trees. See United States v. McCastle, 43 MJ 438, 441 (1996) (Sullivan, J., dissenting) (“[Djefense counsel saw hoof prints and looked for a rare zebra instead of an obvious horse.”). Here, a critical fact pertaining to the credibility of appellant’s accusers was hidden from the members, and I can discern no reason why a diligent de*103fense counsel would allow this to happen. See generally Davis v. Alaska, 415 U.S. 308, 316, 94 S.Ct. 1105, 1110, 39 L.Ed.2d 347 (1974); see also United States v. Straight, 42 MJ 244, 251 (1995) (defense counsel’s decision to forgo requesting post-trial session regarding court member’s discussion of parole eligibility held deficient). In our military-justice system, an accused should be able to put on his full defense. United States v. Rankins, 34 MJ 326, 336 (CMA 1992) (Sullivan, C.J., dissenting). Here, appellant was denied a fair trial.

 ICC: Individual Civilian Counsel.